DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Regarding Claim 3 is objected to because of the following informalities: 
Line 2, the term “wherein the or each tap post” is awkward and confusing. It is suggested that the applicant rewrite the claim to read – wherein at least one of the tap posts –

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Regarding claim 7, line 2, it is unclear and indefinite from the recitation “comprising up to 20 tap posts” as to the exact amount of post or posts that are being claimed.

Regarding claim 8, line 2, it is unclear whether the recitation of “a plurality of tap posts” is specifically referring to the tap posts recited in claim 1 or is referring to different tap posts.

Regarding claim 14, the use of “e.g.” in line 3 renders the claim indefinite since it is unclear whether the features following it are to be included in the claim or not.  Also, on line 4 it is unclear whether the “s” in “device(s)” is to be included into the claim or not.  It is suggested that applicant rewrite the claim to read after “inserting” --at least one of the hoof tap devices--.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: hoof “18”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biolit [WO 2009143844 A1 published on December 3, 2009].
Regarding claim 1 Biolit teaches, a hoof tap device (see Biolit p.14, line 15; a fitting 1) including: a tap bridge (see Biolit p.14, line 16-17; a blade 3) providing a back edge (see Biolit p.15, line 7; an upper surface 12); and one or more tap posts (see Biolit p.14, line 16; a shank 2) extending from the tap bridge in a direction away from the back edge (see attached annotated Biolit fig.1), wherein the tap bridge is dimensioned and adapted to protrude from a portion of an animal's hoof (see Biolit fig.3 and fig.4).

Regarding claim 2 Biolit teaches, wherein the tap post(s) extend transversely from the tap bridge and/or extend from an edge of the tap bridge opposite the back edge (see attached annotated Biolit fig.1).

Regarding claim 3 Biolit teaches, wherein the or each tap post has a piercing tip disposed at or near a distal end (see attached annotated Biolit fig.1).

Regarding claim 4 Biolit teaches, comprising at least one tap tooth disposed extending from the tap bridge in a direction away from the back edge (see attached annotated Biolit fig.1).

Regarding claim 5 Biolit teaches, comprising, or consisting essentially of, a metal, a polymer, a composite or a ceramic (see Biolit p.5, line 16-19; The fitting may generally be formed of any material having the required strength, for example a metallic material or a plastics material, e.g. iron, titanium, aluminum or alloys thereof, or composite materials e.g. comprising plastics and/or ceramics).

Regarding claim 6 Biolit teaches, wherein the metal includes a stainless steel, a zinc-coated steel, a galvanised steel, a spring steel, titanium or a nickel alloy (see Biolit p.5, line 16-19; The fitting may generally be formed of any material having the required strength, for example a metallic material or a plastics material, e.g. iron, titanium, aluminum or alloys thereof, or composite materials e.g. comprising plastics and/or ceramics).

Regarding claim 12 Biolit teaches, wherein the tap bridge is curved at least in part (see attached annotated Biolit fig.1).

Regarding claim 14 Biolit teaches, a method of protecting an animal's hoof from excessive wear when the animal steps, while enabling proper expansion of the hoof at the same time (see Biolit p.3, line 17-24; When the fitting is fastened to the horn wall it can, optionally without the use of any other form of fitting, have an anti-wear effect, without the fitting limiting the natural play of the hoof and with a significantly reduced risk of vibrations, which can influence the well-being of the animal. The fitting can be inserted in any location of the horn wall of the hoof where it is desirable to reduce the wear of the hoof, optionally entirely about the bottom surface of the horn wall. However, often only fittings on single selected locations are necessary, e.g. along the inner and outer heel wall.), includes the steps of providing one or more, e.g. a plurality, of the hoof tap devices according to claim 1 and inserting the hoof tap device(s) into the animal's hoof such that a portion of each back edge protrudes from a bottom of the hoof (see Biolit p.2, line 16-18; the blade having a bottom surface capable of abutting against a bottom edge of the horn wall, see also Biolit p.6, line 23-24; The fitting may optionally be formed with one or more projections removably secured to the exterior of the blade, see also Biolit p.9, line 24-27; The method comprises driving the shank of the fitting into the horn wall in such a manner that the blade is exposed on the bottom surface of the hoof or cloven-hoof and thereby forms a surface on which the hooved or cloven-hooved animal can tread.).


    PNG
    media_image1.png
    422
    363
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Biolit [WO2009143844 A1 published on December 3, 2009] in view of Zaugg [CH 657249 A5 published on August 29,1986]
Regarding to claim 7, Biolit is silent about, comprising up to 20 tap posts.  Note from the rejection of claim 7 above with respect to 35 USC 112(b) it is unclear whether applicant is specifically claiming 20 actual tap posts or any number up to 20.  
However, Zaugg teaches, comprising up to 20 tap posts (see Zaugg fig.5; shows a plurality of holding pins element 1 and 2 that is less than 20).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Biolit reference to combine the teaching of Zaugg to include, comprising up to 20 tap posts in order to fasten the horseshoe by multiple securing pins (see abstract as taught by Zaugg).  Futher it would have been an obvious duplication of parts  to one of ordinary skill in the art to modify Biolit as modified by Zaugg to have 20 tap posts dependent upon the size of the hoof and the amount of securement of the tap post desired.

Regarding claim 8 Biolit is silent about, comprising a plurality of tap posts, wherein the tap posts are spaced at regular or irregular intervals along the tap bridge.
However, Zaugg teaches, comprising a plurality of tap posts, wherein the tap posts are spaced at regular or irregular intervals along the tap bridge (see Zaugg fig.1; two holding pins element 1 and 2).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Biolit [WO2009143844 A1 published on December 3, 2009] in view of Walker [WO 2017068354 A1 published on April 27, 2017]
Regarding claim 9 Biolit is silent about, wherein the hoof tap device or a portion thereof is treated with an antimicrobial agent and/or an antibacterial agent.
However, Walker teaches, wherein the hoof tap device or a portion thereof is treated with an antimicrobial agent and/or an antibacterial agent (see Walker p.8, line 4-5; Silver particles and/or other ingredients having antimicrobial properties may be incorporated within the material of the shoe).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Biolit reference to combine the teaching of Walker to include, wherein the hoof tap device or a portion thereof is treated with an antimicrobial agent and/or an antibacterial agent in order to assist healing of an enclosed hoof. (see p.8, line 5 as taught by Walker).

Claim 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Biolit [WO2009143844 A1 published on December 3, 2009] in view of Bradley [WO 2007132245 A1 published on November 22, 2007]
Regarding claim 10 Biolit is silent about, wherein the hoof tap device is provided with a chip operable to monitor data.
(see Bradley p.4, line 29-32 and p.5, line 1-2; Implanted identification devices such as RFID chips which can transmit identity and or location of an animal can be included. Signals from these implanted or minimally invasive physiological, biological and radiofrequency sensors are combined in a central processing means, and the data acquired used for optimizing performance in training and competition or in tracking or monitoring wildlife).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Biolit reference to combine the teaching of Walker to include, wherein the hoof tap device or a portion thereof is treated with an antimicrobial agent and/or an antibacterial agent in order to assist healing of an enclosed hoof (see p.8, line 5 as taught by Walker).

Regarding claim 15 Biolit as modified by Bradley (references to Bradley) teaches, wherein the chip is operable to transmit data (see Bradley p.4, line 29-32 and p.5, line 1-2; Implanted identification devices such as RFID chips which can transmit identity and or location of an animal can be included. Signals from these implanted or minimally invasive physiological, biological and radiofrequency sensors are combined in a central processing means, and the data acquired used for optimizing performance in training and competition or in tracking or monitoring wildlife).

Regarding claim 11 Biolit as modified by Bradley (references to Bradley) teaches, wherein the chip is operable to transmit a signal (see Bradley p.4, line 29-32 and p.5, line 1-2; Implanted identification devices such as RFID chips which can transmit identity and or location of an animal can be included. Signals from these implanted or minimally invasive physiological, biological and radiofrequency sensors are combined in a central processing means, and the data acquired used for optimizing performance in training and competition or in tracking or monitoring wildlife) to inform a user that the hoof tap device should be, or should soon, be replaced.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Biolit [WO2009143844 A1 published on December 3, 2009]
Regarding claim 13 Biolit is silent about, wherein the hoof tap device has a c-shape similar to a full horseshoe shape. 
However, Biolit discloses the claimed invention except for the device having a c-shape similar to a full horseshoe shape. Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the application to make the device having a c-shape, since applicant has not disclosed that the device having a c-shape similar to a full horseshoe shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the exiting shape (see Biolit attached annotated fig.1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Aboukoura whose telephone number is (571)272-4252. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMED ABOUKOURA/ Examiner, Art Unit 3643
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643